In the United States Court of Federal Claims
                                  No. 19-1707C
                             (Filed August 17, 2020)
                            NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *
                                  *
                                  *
MARK DOWNEY,                      *
                                  *
                  Plaintiff,      *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
                  Defendant.      *
                                  *
 * * * * * * * * * * * * * * * * **


                                      ORDER

        Defendant’s motion for an enlargement of the time period in which to file its
response to the complaint is GRANTED, as defendant has made the requisite
showing of good cause --- namely a delay in gaining access to the complaint.
Plaintiff’s requests for default judgment and for sanctions are DENIED. Defendant
timely moved for an enlargement of time, thus precluding any basis for entry of a
default judgment under Rules 6(b)(1) and 55(a) of the Rules of the United States
Court of Federal Claims. See James A. Williams Tr. v. United States, No. 10-753T,
2011 WL 477811, at *1 (Fed. Cl. Feb. 11, 2011). Regarding the request for
sanctions, plaintiff has failed to plausibly allege any misrepresentations to the
tribunal, or any other basis upon which sanctions may be imposed. Plaintiff shall
file his response to the motion to dismiss the complaint on or by Friday,
September 18, 2020. Additionally, Mr. Downey’s application to proceed in forma
pauperis is GRANTED.

IT IS SO ORDERED




                                             .